United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 19-5314                                                    September Term, 2020
                                                               FILED ON: SEPTEMBER 2, 2020

JEROME CORSI,
                       APPELLANT

v.

ROBERT S. MUELLER, III, AN INDIVIDUAL, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS
SPECIAL COUNSEL, ET AL.,
                    APPELLEES


                           Appeal from the United States District Court
                                   for the District of Columbia
                                       (No. 1:18-cv-02885)



        Before: SRINIVASAN, Chief Judge, and TATEL, Circuit Judge, and SILBERMAN, Senior
Circuit Judge

                                         JUDGMENT

        The Court has considered this appeal on the record from the United States District Court
for the District of Columbia and on the briefs of the parties. See FED. R. APP. P. 34(a)(2); D.C. CIR.
R. 34(j). The Court has accorded the issues full consideration and determined that they do not
warrant a published opinion. See D.C. CIR. R. 36(d).

       It is ORDERED AND ADJUDGED that the order of the district court entered October
31, 2019, dismissing appellant’s amended complaint and denying appellant leave to file a second
amended complaint be AFFIRMED for substantially the reasons set forth in the district court’s
opinion filed the same day.

        Pursuant to D.C. Circuit Rule 36(d), this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any timely
petition for rehearing or petition for rehearing en banc. See FED. R. APP. P. 41(b); D.C. CIR. R.
41(a)(1).

                                            Per Curiam
      FOR THE COURT:
      Mark J. Langer, Clerk

BY:   /s/
      Daniel J. Reidy
      Deputy Clerk